ANDERSON, J.
The defendant was tried and convicted under section 12 of the road law for Jackson county. Local Acts 1903, p. 682. The record discloses the liability of defendant to road duty, a legal warning under the act, and a default by him.
It is insisted by counsel for appellant that this law, being a local one, is repugnant- to section 106 of the Constitution, owing to the insufficiency of the proof of the notice of the intended application. This act, as passed, is House Bill No. 997. We find on page 1688 of the House Journal where this bill was introduced, and immediately following it is the affidavit of Brown, the publisher of the Progressive Age, which states the notice “contained a copy of the bill proposed,” and which is otherwise sufficient. All that the law requires is publication and proof of the substance, yet in the case at bar the proof shows that the entire bill was published, and the affidavit can have reference to no bill other than the H. B. No. 997, which is this bill. This court held that proof sufficient, which was identical Avith this affidavit, in the case of Sisk v. Cargile, 138 Ala. 164, 35 South. 114; House Journal 1903, p. 326.
The recital in House Journal, p. 2167, shows a sufficient compliance Avith section 66 of the Constitution of 1901 as to dispensing with the reading of the bill at length by a two-thirds vote of the house. The record of the day’s proceedings shows that a quorum of the house was present.
The judgment of the circuit court is affirmed.
Affirmed.
Weakley, C. J., and Tyson and Simpson, JJ., concur.